         Case 1:19-cr-00651-LTS Document 644 Filed 05/05/21 Page 1 of 1

L AW O FFICES OF J ILL R. S HELLOW
______________________________________________________________________________

Telephone: 212.792.4911 / Fax: 212.792.4946 / jrs@shellowlaw.com
All correspondence to: 80 Broad Street, Suite 1900, New York, NY 10004

All Correspondence During COVID Pandemic:
Post Office Box 612 / Hastings on Hudson, NY 10706


                                        May 5, 2021




BY ECF AND EMAIL
The Honorable Laura T. Swain
United States District Court
                                                               MEMO ENDORSED
Southern District of New York
500 Pearl Street
New York, NY 10007
SwainNYSDCorresp@nysd.uscourts.gov

       RE:    U nited States v. Alin H anes Calugaru , 19-cr-651 (LTS)

Dear Judge Swain:

       I am writing to request respectfully that the pretrial conference presently scheduled in
this matter for May 18, 2021 11:00 AM be adjourned until June 15, 2021 at 10:30 AM. I am
advised by Your Honor’s Chambers that this date and time are available on Your Honor’s
calendar. We consent to the exclusion of time from the Speedy Trial calculations until the
adjourn date. I have conferred with AUSA Samuel P. Rothschild, and the Government
consents to this request.
                                                                      The pretrial conference scheduled to take place
       Thank you for your consideration.                              on May 18, 2021, is hereby adjourned to take
                                                                      place by remote means on June 15, 2021, at
                                                                      10:30am. The precise time and modality cannot
                                               p
                                            Respectfully submitted,   be confirmed until late the week before, so
                                                                      counsel are requested to keep their calendars as
                                                                      open as possible from 9am to 2pm that day.
                                                                      The Court finds pursuant to 18 U.S.C. section
                                                                      3161(h)(7)(A) that the ends of justice served by
                                                                      an exclusion of the time from today’s date
                                            Jill R. Shellow           through June 15, 2021, outweigh the best
                                                                      interests of the public and the defendant in a
cc:    AUSA Samuel P. Rothschild (by email)                           speedy trial for the reasons stated above.
                                                                      Docket entry 644 is resolved.
       Alin Hanes Calugaru (by legal mail)                            SO ORDERED.
                                                                      5/5/2021
                                                                      /s/ Laura Taylor Swain Chief USDJ


Connecticut Office: 2537 Post Road, Southport, CT 06890 / Tel: 203.258.1463 / Admitted: NY, CT, DC
